Allowability NoticeNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, 14-18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the limitations of the instant independent claims, particularly:
A chiller comprising; an evaporator configured to receive a first flow of refrigerant, transfer heat to this flow and output a second flow; a compressor receiving and compressing the second flow and receiving a prime mover that performs work on the second flow based on the input power or current to the prime mover; a first pressure sensor detecting the pressure of refrigerant in the evaporator; a second pressure sensor detecting the pressure of refrigerant in a condenser; and a controller configured to determine a predicted energy level of operation of the compressor based on the sensed pressures, wherein operation of the compressor at the predicted energy level is expected to cause liquid droplet flow in the second flow of refrigerant received by the compressor, determine an actual operating energy level of the compressor; and modify the input power or input current of the prime moved based on comparison of the predicted and actual operating energy levels as taught in instant independent claim 1;
An equivalent method of chiller suction flow limiting taught in instant independent claim 9; and
An equivalent chiller controller having a processor and a memory storing computer-readable instructions for executing such a method as taught in instant independent claim 16.

    PNG
    media_image1.png
    473
    664
    media_image1.png
    Greyscale

US Publication No. 2014/0137573 A1 to Lin et al. teaches in fig. 2, shown above, a refrigeration cycle system having a pair of circuits, each including an evaporator (110/120), compressor (116 and 118 on the first circuit and 126 and 128 on the second) and a condenser (114/124) and further teaches each evaporator to have an associated pressure sensor (152/154) and each condenser to have an associated pressure sensor (156/158) as taught in ¶ 30.  Further, the system of Lin includes a controller (109) calculating a power required by each compressor as “a function of the pressure difference between an evaporator and a condenser” and teaches this energy level being used to vary the speed of the compressors as taught in ¶ 30-32 and 38-39 to satisfy cooling loads.  Lin does not teach an actual operating energy of the compressors being determined and compared to an energy level “expected to cause liquid droplet flow” into the compressors as taught in the instant independent claims.

Korean Publication No. 20050031321 A to No (an English language machine translation of which is provided with this Action) teaches in the abstract thereof an apparatus for preventing the inflow of liquid into a compressor to prevent damage thereto, the apparatus using a sump heater (160) to vaporize liquid refrigerant flowing to the compressor and an expansion valve (120) to adjust the pressure of refrigerant flowing to the evaporator “into a state to be easily vaporized” but does not teach the use of both the condenser and evaporator pressures of such a system to be used in determining whether such an inflow of liquid refrigerant is expected to occur, or the energy level of operation of the compressor being either determined from these pressures or used in predicting the occurrence of liquid inflow as taught in the instant independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        6 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763